
	
		I
		112th CONGRESS
		1st Session
		H. R. 2243
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2011
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Labor to publish on an Internet Web site certain information about
		  the number of veterans who are employed by Federal
		  contractors.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Employment Promotion
			 Act.
		2.Publication of
			 data on employment of certain veterans by Federal contractorsSection 4212(d) of title 38, United States
			 Code, is amended by adding at the end the following new paragraph:
			
				(3)The Secretary of Labor shall establish and
				maintain an Internet Web site on which the Secretary shall publicly disclose
				the information reported to the Secretary of Labor by contractors under
				paragraph
				(1).
				.
		
